         Case 3:19-cr-00050-BAJ-RLB            Document 2      04/25/19 Page 1 of 1
                                                                                         FILED

                                                                                        APR 2 5 2019
                             UNITED STATES DISTRICT COURT
                                                                                 Deputy CferR, U.S. District CowT
                                                                                   Middle District of Louisiana
                             MIDDLE DISTRICT OF LOUISIANA                              J3aton Rouge, Lg




                                     GRAND JURY RETURN


Date: April 25, 2019



UNITED STATES OF AMERICA
                                                             CRIMINAL CASE
VERSUS
                                                             NO. 19-50 -e^r-RLg>
MICHAEL BEAUCHAMP



       PRESENT: Frederick Angela Menner, Jr.
                                Counsel for U.S.A.




       Indictment filed.

       This matter is filed under SEAL until the defendant is arrested or makes an initial

appearance, whichever occurs first, unless otherwise specifically ordered to the contrary.


       Arrest warrant issued.

                                              * * * * *
